Citation Nr: 0722965	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  03-00 315A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to an initial evaluation in excess of 20 
percent for degenerative joint disease of the lumbar spine.

2. Entitlement to an initial evaluation in excess of 10 
percent for sinusitis.

3. Entitlement to an initial evaluation in excess of 10 
percent for residuals of a left wrist fracture with traumatic 
arthritis.

4. Entitlement to service connection for recurrent central 
serous retinopathy of the right eye with macular pigmentation 
and pigment mottling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1971 
to September 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Houston, Texas.  The veteran testified before the 
undersigned Veterans Law Judge in March 2007; a transcript of 
that hearing is associated with the claims folder.

The issue of entitlement to an initial evaluation in excess 
of 20 percent for degenerative joint disease of the lumbar 
spine is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. Sinusitis is manifested by less than six non-
incapacitating episodes per year and no incapacitating 
episodes.

2. Residuals of a left wrist fracture with traumatic 
arthritis are manifested by subjective complaints of constant 
pain with flare ups and reduced grip strength, and objective 
evidence of dorsiflexion to no less than 45 degrees, palmar 
flexion to no less than 60 degrees, painful motion, and a 
subchondral bone spur; there is no competent evidence of 
ankylosis of the left wrist.

3. Recurrent central serous retinopathy of the right eye with 
macular pigmentation and pigment mottling is related to the 
veteran's active service.


CONCLUSIONS OF LAW

1. The criteria for an initial evaluation in excess of 10 
percent for sinusitis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 
6510 (2006).

2. The criteria for an initial evaluation in excess of 10 
percent for residuals of a left wrist fracture with traumatic 
arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5010-5215 (2006).

3. Recurrent central serous retinopathy of the right eye with 
macular pigmentation and pigment mottling was incurred in the 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) 
(West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

After careful review of the claims folder, the Board finds 
that the veteran has been provided appropriate notice in 
accordance with the VCAA with respect to all of his issues on 
appeal.  In this regard, letters sent in March 2002 and 
December 2003 informed him of the information and evidence 
necessary to demonstrate entitlement to service connection 
for recurrent central serous retinopathy of the right eye 
with macular pigmentation and pigment mottling.  The March 
2002 letter also provided first element notice regarding the 
veteran's higher initial evaluation claims.  Both letters 
advised the veteran of the types of evidence VA would assist 
him in obtaining as well as his own responsibilities with 
regard to identifying relevant evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  Finally, these letters essentially 
notified the veteran of the need to submit any pertinent 
evidence in his possession.  

The March 2002 letter was sent to the veteran prior to the 
May 2002 rating decision.  Thus, VCAA notice with respect to 
the veteran's service connection claim on appeal was timely.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  To the 
extent that VCAA notice regarding the veteran's higher 
initial evaluation claims was not given prior to the initial 
adjudication of these claims in accordance with Pelegrini II, 
the Board finds that any timing defect was harmless error.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In this 
regard, the notice provided to the veteran in December 2003 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), and, after the notice was provided, 
the case was readjudicated and supplemental statements of the 
case were provided to the veteran in December 2003, April 
2005, and October 2006.  See Pelegrini II, supra; Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 21, 2006) (a 
(supplemental) statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  A March 2006 letter was sent to the veteran 
providing such notice.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The Board finds that VA has also fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of the veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2006).  In this regard, 
the veteran's service medical records are associated with the 
claims folder, as well as various private records submitted 
by the veteran.  Although the veteran testified at his March 
2007 Board hearing that there were outstanding VA 
ophthalmology records pertinent to his claim of entitlement 
to service connection for recurrent central serous 
retinopathy of the right eye, the Board concludes that there 
is no need to obtain them because the evidence already of 
record is sufficient to grant his appeal.  The veteran has 
not identified any additional relevant, outstanding records 
that need to be obtained before deciding his claim.  Finally, 
the veteran was afforded multiple VA examinations in 
conjunction with each of his claims on appeal.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.


Analysis

I. Higher Initial Evaluations

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2006) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's service-
connected disabilities.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disability at 
issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.1, 4.10 
(2006).  Regulations require that where there is a question 
as to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  

In cases where, as here, the veteran appeals the initial 
percentage assigned, "staged" ratings could be assigned as of 
the date of the filing of the original service connection 
claim, if the evidence warrants.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  See also 38 U.S.C.A. § 5110(a) 
(West 2002) (effective dates of compensation, in general, 
cannot be earlier than the date of the receipt of application 
for benefits).




A. Sinusitis

The veteran is currently assigned a 10 percent disability 
rating pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6510 
(2006), which is applicable to chronic pansinusitis.  This 
diagnostic code is rated under the General Rating Formula for 
Sinusitis.  Under such rating criteria a 10 percent 
evaluation is warranted when there is competent evidence of 
one or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  Id.  A 30 percent evaluation 
is warranted when there is competent evidence of three or 
more incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  Id.  A maximum 50 percent evaluation 
is warranted following radical surgery with chronic 
osteomyelitis, or; evidence of near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  Id.  An incapacitating episode of sinusitis is 
defined as one requiring bedrest and treatment by a 
physician.  38 C.F.R. § 4.97, Note (2006).

A longitudinal review of the record fails to reveal any 
treatment throughout this appeal period for sinusitis.  This 
lack of medical evidence is supported by the veteran's 
testimony at his March 2007 Board hearing that he does not 
receive any formal treatment from a physician for his 
service-connected sinusitis.  He testified that the only 
medication he uses is over-the-counter medications such as 
aspirin for headaches associated with his "attacks."  

The veteran underwent VA examination in December 2001.  The 
examination report states that he reported antibiotic 
treatment for his sinusitis when initially diagnosed in 1978 
with no use of antibiotics since that first episode.  He 
indicated that he has more allergic rhinitis in the spring 
and fall with intermittent head congestion, postnasal 
discharge, pain, and headaches.  Examination revealed normal 
mucosa with no bogginess, obstruction, or deviation.  Sinus 
X-rays demonstrated minimal pleural chronic sinusitis most 
likely of the ethmoid.  The diagnosis provided was seasonal 
chronic allergic rhinitis.

The veteran was again evaluated in October 2006, at which 
time he reported flare ups four to six times per year lasting 
three to five days.  Subjective symptoms associated with 
these flare ups included a runny nose, nasal congestion, and 
runny eyes.  The examiner noted highly inflamed mucosa with 
crusty exudate in both nostrils with no evidence of any 
purulent material.  X-rays revealed no abnormalities of the 
sinus.  The report states that the diagnosis is chronic 
vasomotor rhinitis with no evidence of sinus problems.

Although he only reported four to six flare ups per year at 
his October 2006 VA examination, the veteran testified before 
the undersigned that he has sinus "attacks" eight to twelve 
times per year.  These "attacks," which he associates with 
his sinusitis, are characterized by facial pain, tenderness 
of the left eye and sinuses, and headaches.  The Board 
observes that the veteran is competent to testify regarding 
his symptoms, including headaches and pain.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, he is not 
competent to provide a medical opinion as to whether those 
symptoms are related to his service-connected sinusitis.  Id.  

Thus, the evidence demonstrates that the veteran experiences 
episodes of headaches, sinus pressure and pain, and a runny 
nose either eight to twelve times per year or four to six 
times per year.  There is also objective medical evidence of 
crusting in the veteran's nostrils.  The Board observes that 
none of the VA examiners attributed the veteran's subjective 
complaints and objective findings to his service-connected 
sinusitis.  Although a December 2001 VA X-ray revealed 
chronic sinusitis, the December 2001 and October 2006 
examiners expressly indicated that the only clinical 
assessments were seasonal allergic rhinitis and vasomotor 
rhinitis, respectively.  In light of such fact, the Board 
concludes that the examiners have dissociated the veteran's 
symptoms from his service connected sinusitis, with the 
October 2006 examiner specifically stating there was no 
evidence of sinus problems.  Therefore, there is no competent 
medical evidence that the veteran has symptoms related to his 
service connected sinusitis warranting an evaluation greater 
than 10 percent and there is competent medical evidence 
against such conclusion.  Accordingly, a preponderance of the 
evidence is against an evaluation greater than 10 percent for 
sinusitis.

B. Residuals of a Left Wrist Fracture with Traumatic 
Arthritis

The veteran is currently assigned a 10 percent disability 
rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010-
5215 (2006), for X-ray evidence of arthritis and painful 
motion.  He contends that this evaluation does not reflect 
the severity of his service-connected disability and that he 
is entitled to a higher evaluation.  

In the selection of code numbers assigned to disabilities, 
injuries will generally be represented by the number assigned 
to the residual condition on the basis of which the rating is 
determined.  With diseases, preference is to be given to the 
number assigned to the disease itself; if the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen.  38 C.F.R. § 4.27 (2006).  The hyphenated 
diagnostic code in this case indicates that traumatic 
arthritis under Diagnostic Code 5010 is the service-connected 
disorder and that limitation of motion of the wrist is a 
residual condition.

Diagnostic Code 5010 applies to traumatic arthritis and is 
rated according to the criteria for degenerative arthritis 
(Diagnostic Code 5003).  38 C.F.R. § 4.71a, Diagnostic Code 
5010 (2006).  Under Diagnostic Code 5003, the veteran's 
service-connected left wrist disability should be rated 
according to the applicable limitation of motion criteria.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2006).  If, however, 
the limitation of motion of the specific joint involved is 
noncompensable under the appropriate diagnostic code, a 10 
percent evaluation is appropriate for each major joint or 
group of minor joints affected by limitation of motion that 
is objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.

Diagnostic Code 5215 applies to limitation of motion for the 
wrist.  38 C.F.R. § 4.71a, Diagnostic Code 5215 (2006).  The 
maximum allowable evaluation is 10 percent, and is warranted 
when the evidence demonstrates dorsiflexion less than 15 
degrees or palmar flexion limited in line with forearm.  
Since the veteran's service-connected residuals of a left 
wrist fracture are already evaluated as 10 percent disabling, 
no further discussion is required with respect to whether he 
is entitled to a higher evaluation under Diagnostic Codes 
5010 and 5215.

Diagnostic Code 5214 also applies to the wrist; however, it 
is not for application in the present case.  Diagnostic Code 
5214 is applicable when there is evidence of ankylosis of the 
wrist.  With regard to the veteran's service-connected left 
wrist disability, the Board observes that none of his medical 
records demonstrate that he has ankylosis of the left wrist.  
Thus, Diagnostic Code 5214 cannot apply.

In considering the application of the various provisions of 
38 C.F.R. Parts 3 and 4 (2006), as required by Schafrath, 
supra, the Board finds that a review of the record, to 
include the medical evidence, otherwise fails to reveal any 
additional functional impairment associated the veteran's 
left wrist disability.  The Board has reviewed the veteran's 
statements regarding the loss of grip in his hand, as well as 
his testimony that he was told that the bone spur, which has 
formed at the site of his healed fracture, causes pain with 
movement in his left forearm.  It has also considered the 
July 2002 treatment report by Dr. Alexander which notes that 
the veteran's left forearm demonstrates moderate atrophy, and 
subsequently considered whether an evaluation is warranted 
for involvement of the muscles or nerves.  However, Dr. 
Alexander notes the veteran's grip as 4+ out of 5, and the 
December 2001 VA examination report indicates that the 
veteran's grip strength measured 5 out of 5.  Moreover, Dr. 
Alexander's report does not indicate that the veteran's left 
forearm atrophy is the result of his left wrist disability.  
The remaining medical records are silent for any additional 
disabilities attributable to his service-connected residuals 
of a left wrist fracture with traumatic arthritis.  In light 
of such evidence, additional impairment associated with the 
veteran's service-connected disability is not shown.

The veteran is already receiving the maximum disability 
rating for his service-connected residuals of a left wrist 
fracture with arthritis.  Thus, there is no basis for the 
assignment of a higher evaluation.  Furthermore, there is no 
competent evidence of any associated disabilities requiring a 
separate disability rating.  In making its determination, the 
Board considered the applicability of the benefit of the 
doubt rule.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  However, as a 
preponderance of the evidence is against the assignment of a 
higher initial evaluation or a separate evaluation, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  

II. Service Connection

The veteran contends that he is entitled to service 
connection for central serous retinopathy.  He testified that 
he subjectively believes this is a chronic disorder 
manifested by right eye leakage and visual impairment 
recurring approximately every three weeks.  The RO denied 
service connection on the basis that there was no evidence of 
a current eye disability at his most recent VA examination.  
See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a 
"current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection); Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in 
the absence of proof of a present disability, there can be no 
valid claim for service connection as Congress has 
specifically limited entitlement to service connection to 
cases where such incidents have resulted in a disability).  
After careful consideration of the evidence of record, the 
Board finds that although there is no evidence of active 
central serous retinopathy, the competent evidence of record 
demonstrates that the veteran's disease is recurrent, 
although currently in remission.  Moreover, there is evidence 
of current residuals as a result of this eye disease.  Seeing 
as the veteran's service medical records clearly indicate 
that central serous retinopathy first manifested during 
active service, the Board finds that service connection is 
warranted for this disability.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2006).  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The veteran's service medical records indicate that he 
presented for complaints of blurred vision in his right eye 
as well as a dark spot in his visual field in August 1997.  
An August 1997 follow-up ophthalmology record indicates that 
there is evidence of a change in macula in the right eye.  
Further evaluation by various military and private 
ophthalmologists is evident, and the diagnoses provided in 
the record are central serous retinopathy and corneal 
dystrophy.  The service medical records are silent of 
additional eye complaints until February 1998.  At such time 
the veteran again complained of a spot in his vision.  The 
diagnosis indicated in the February 1998 ophthalmology record 
is recurrent central serous retinopathy.  Service medical 
records dated September 1998 through March 1999 show 
continued complaints and treatment for right eye recurrent 
central serous retinopathy.  

Following service separation, the veteran underwent VA 
examination in December 2001.  The examiner noted a history 
of central serous retinopathy; however, the eye examination 
was within normal limits.  Similarly, a February 2003 VA 
examination report provides a diagnosis of a history of 
central serous retinopathy, healed.

Also of record is a private eye examination report dated June 
2002.  In this report, Dr. Patel states that the veteran has 
intermittent central serous retinopathy that comes and goes.  
Additionally, Dr. Patel notes that, while the right eye 
central serous retinopathy is not currently active, the 
veteran has some damage to his macular region from this eye 
disease.  Specifically, the veteran's right eye demonstrates 
some pigmentary changes and pigment mottling.  Pertinent to 
this appeal, the February 2003 VA examination report also 
notes evidence of some macular pigmentation.

In light of Dr. Patel's June 2002 treatment report, the Board 
finds that there is evidence that the veteran has a recurrent 
eye disability which began during service.  Although 
currently in remission, there is ample evidence of its 
recurrent nature as well as evidence of current residuals.  
Thus, entitlement to service connection for recurrent central 
serous retinopathy of the right eye with macular pigmentation 
and pigment mottling is warranted.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for sinusitis is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of a left wrist fracture with traumatic 
arthritis is denied.

Entitlement to service connection for recurrent central 
serous retinopathy of the right eye with macular pigmentation 
and pigment mottling is granted.


REMAND

The veteran testified at his March 2007 Board hearing that 
his service-connected degenerative joint disease of the 
lumbar spine has increased in severity since his most recent 
August 2006 VA examination.  According to VAOPGCPREC 11-95 
(1995), a new examination is appropriate when there is an 
assertion of an increase in severity since the last 
examination.  The Board thus concludes that the veteran's 
testimony necessitates a new examination.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for a new VA spine 
examination to ascertain the severity of 
his service-connected degenerative joint 
disease of the lumbar spine.  The claims 
file, including a copy of this REMAND, 
must be made available to the examiner, 
and the examination report should reflect 
that a review of the claims folder was 
completed.  All pertinent symptomatology 
and findings should be reported in detail.  
Any indicated diagnostic tests and studies 
should be accomplished.  The examiner must 
offer specific findings as to the range of 
motion, as well as whether there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the 
service-connected degenerative joint 
disease of the lumbar spine.  If any of 
the above is observed, the examiner should 
specifically comment on whether the 
veteran's range of motion is affected, and 
if possible, provide the additional loss 
of motion in degrees.  The examiner should 
also specifically state whether there is 
any abnormality of the spine, including 
evidence of listing, scoliosis, reversed 
lordosis, or abnormal kyphosis, a positive 
Goldwaithe's sign, marked limitation of 
forward bending in standing, muscle spasm, 
narrowing or irregularity of joint space, 
abnormal mobility on forced motion, 
abnormal gait, or ankylosis.  In addition, 
after considering the veteran's documented 
medical history, the examiner should 
identify all impairments affecting the 
lumbar spine and differentiate any 
impairment caused by a disorder other than 
the service-connected degenerative joint 
disease of the lumbar spine.

2. After completion of the above and any 
other development deemed necessary, review 
the expanded record, and determine if the 
benefit sought can be granted.  Unless the 
benefit sought is granted, the veteran and 
his representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, if 
appropriate, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


